DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 line 11 recites: “and in electrical communication with a contact”. It is ambiguous that Applicant just simply recited “a contact” but where is this contact from and what is the purpose of this “a contact” in this claim 11. How is this “a contact” has any relationship with other components in the device, since Applicant just simply recited “ a contact” but no further identify or no further limit “a contact” in the claim set. Further clarification is required.
	Therefore, claim 11 is rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1; 3-4; 8-9; 12-13; 17-18; 20 are as best understood and is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 11253002).
As per claim 1: Zhang discloses a vaporizer pod 100 comprising: a reservoir 41 defined by, and disposed within a housing (see fig. 3; wherein walls 12 and opening 10 created a housing), wherein the housing defines a central channel 33 extending between a central channel inlet 50 and a central channel outlet 61 (as shown in fig. 2); a column (see fig. 2; wherein the heater 2 and the quartz glass tube are located within) disposed within the housing; an atomizer channel (wherein the atomizer channel is the Quartz glass tube) extending between an atomizer channel inlet and an atomizer channel outlet (see fig. 2; wherein one end of the quartz tube is channel inlet and the opposite end is the channel outlet), the atomizer channel separated from the central channel 33 (as shown in fig. 2); and a heat conductor 2 disposed within the column (as shown in fig. 2).

	As per claims 3-4; 8-9; 13; 17-18; and 20: Zhang discloses the vaporizer pod 100; wherein the central channel 33 is not in fluid communication with the atomizer channel (as shown in fig. 2); and wherein the atomizer channel is defined by the housing and the column (see figs. 2-3); and wherein a base portion (see figs. 2-3; wherein the bottom section of the vaporizer pod) of the housing defines at least a portion of the reservoir 41, and wherein the column is disposed at least partially within the base portion (as shown in fig. 2); and wherein the reservoir 41 is in fluid communication with the heat conductor 2 through a first fluid port defined by the column (as shown in fig. 2); and wherein the contact (not shown) is in electrical communication with the heat conductor 2 (in order for the vaporizer to perform it functions).

	A per claim 12: Zhang discloses a vaporizer (see fig. 6) comprising: a battery 200 in electrical communication with a contact (not shown) of a vaporizer pod 100 (as shown in fig. 6, Para. [33]; in order for the vaporizer to perform it functions), wherein the vaporizer pod 100 comprises: a reservoir 41 defined by, and disposed within a housing (see fig. 3; wherein walls 12 and opening 10 created a housing), wherein the housing defines a central channel 33 extending between a central channel inlet 50 and a central channel outlet 61 (as shown in fig. 2); a column (see fig. 2; wherein the heater 2 and the quartz glass tube are located within) disposed within the housing; an atomizer channel (wherein the atomizer channel is the Quartz glass tube)  extending between an atomizer channel inlet and an atomizer channel outlet (see fig. 2; wherein one end of the quartz tube is channel inlet and the opposite end is the channel outlet), the atomizer channel separated from the central channel (as shown in fig. 2); and a heat conductor 2 disposed within the column (as shown in fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 11253002).
As per claim 2: Zhang discloses the vaporizer pod 100; and the heat conductor 2. However, Zhang does not explicitly disclose wherein the heat conductor is disposed vertically relative to the column.
On the other hand, Zhang showed that the heat conductor is in the column (as shown in fig. 2). However, a person having ordinary skill in the art would know that having the heat conductor is disposed vertically relative to the column can only deal with to make adjustable because such modification still would not change the function of the heat conductor as well as the vaporizer pod after all, but be able to provide a different design, different structure of the vaporizer pod as desire but still having the same productive device to the user. Since, it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the vaporizer pod of Zhang by having the heat conductor is disposed vertically relative to the column as taught by the instant invention to further provide a different design, different structure of the vaporizer pod as desire but still having the same productive device to the user.

Claim(s) 11 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Trzecieski (US 2019/0166913) in view of Zhang et al. (US 11253002).
As per claim 11: Trzecieski discloses a vaporizer pod (as shown in fig. 8) comprising: a reservoir 216 defined by, and disposed within a housing 214, wherein the housing 214 comprises: a central channel inlet 2044, a central channel outlet 204B, and a central channel 278 disposed therebetween and defined by the housing 214; and an atomizer channel inlet 138A, an atomizer channel outlet 223, and an atomizer channel 226 disposed therebetween and defined by the housing 214 and a column 224 disposed within the housing 214: wherein the central channel outlet 2046 and the atomizer channel outlet 220 are disposed in a mouthpiece 218: a heal conductor 210 disposed within the column 224, wherein the heat conductor 210 Is in fluid communication with the reservoir 216 and in electrical communication with a contact 272 (see Para. (0443: and a fill plug coupled to and disposed at least partially within a fill aperture 290 defined by a side wall of the housing 214 (see Para, [0429]: wherein the filling tube 280 may be sealed, for e.g. by heat sealing. In some embodiments an elastomeric plug may be used to seal the fling tube 290. in some embodiments an elastomeric plug may be first inserted in to the filling tube 290 and a needle may be used to pierce the elastomeric plug)(as shown In fig. 9).
However, Trzecieski does not explicitly disclose the atomizer channel separated from the central channel. 
Zhang discloses the atomizer channel (as shown in fig. 2; wherein the heater 2 and the quartz glass tube 21 are located) separated from the central channel 33 in order to provide a different pathway/channel/passageway of the atomizer channel and the central channel to the mouthpiece and aerosol to the user.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the vaporizer pod of Trzecieski by having the atomizer channel separated from the central channel as taught by Zhang to further provide a different pathway/channel/passageway of the atomizer channel and the central channel to the mouthpiece and aerosol to the user.

Allowable Subject Matter
Claims 5-7; 10; 14-16; and 19 are objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1; 11; and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831